Citation Nr: 0625967	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  05-16 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for bilateral hearing loss.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU) due to a service-
connected disability.


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and January 2005 rating 
decisions issued by the Department Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.

The veteran's TDIU claim is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDING OF FACT

The veteran's bilateral audiometric test results correspond 
to numeric designations no worse than Level VI in the right 
ear and Level VI in the left ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board finds that the evidence of record -- service 
medical records, VA examination reports, and lay statements -
- is adequate for determining whether the criteria for a 
higher initial rating have been met.  The VA attempted to 
obtain treatment records from the VA Medical Center (VAMC) in 
San Francisco, but in an October 2003 response, the VAMC 
indicated that no records were available for the veteran.  
The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
Counts v. Brown, 6 Vet. App. 473, 477 (1994).  Accordingly, 
the Board finds that no further assistance to the veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess  v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VA's notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
initial effective date, if a higher disability rating is 
granted on appeal.  In Dingess, the Court declared:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service-connection 
claim has been more than substantiated-
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.

Id. at 491.  Since a higher initial rating is being denied, 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  Moreover, in an October 
2003 letter, the RO satisfied the four elements delineated in 
Pelegrini, supra, with regard to service connection.  Also, 
in an October 2005 letter, the RO provided the veteran with 
the notice requirement for an increased rating and the 
veteran did not respond.  The veteran has not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  No 
further VA notice is therefore required with respect to his 
initial rating claim for bilateral hearing loss.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 
Vet. App. 553 (1996).

Analysis

The veteran contends that his bilateral hearing loss warrants 
an initial rating in excess of 30 percent disabling.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107 (West 2002).  Because the present appeal 
arises from an initial rating decision, which established 
service connection and assigned an initial disability rating, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's service-connected bilateral hearing loss is 
currently evaluated at a 30 percent disability rating, under 
38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100 (2005).  A 
rating for hearing loss is determined by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  
These averages are entered into a table of the Rating 
Schedule to determine the auditory acuity level of each ear, 
and these auditory acuity levels are entered into another 
table of the Rating Schedule to determine the percentage 
disability rating.  Id.

An alternative method of rating exceptional patterns of 
hearing impairment is set forth in 38 C.F.R. § 4.86 (2005).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, which 
ever results in the higher numeral.  That numeral will then 
be elevated to the next higher Roman numeral.  Each ear will 
be evaluated separately.  Id.

A February 2004 rating decision granted service connection 
for the veteran's bilateral hearing loss and assigned an 
initial 30 percent disability rating based on the results of 
the November 2003 VA examination.  Results of the 
audiological examination show that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
75
80
90
LEFT
20
15
75
85
95

The average was 69 in the right ear and 68 in the left ear.  
Speech recognition ability was 88 percent in the right ear 
and 88 percent in the left ear.

Subsequently, the veteran was provided a second VA 
audiological examination in October 2004.   Results of the 
audiological examination show that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
70
80
90
LEFT
15
15
70
85
95

The average was 66 in the right ear and 66 in the left ear.  
Speech recognition ability was 92 percent in the right ear 
and 92 percent in the left ear.  The VA examiner found that, 
for both ears, the veteran currently has normal to mild 
sensorineural hearing loss through 1500 Hertz, then hearing 
falls to a severe to profound high frequency sensorineural 
hearing loss.  Under Table VI, these results warrant findings 
of hearing acuity of Level II in the right ear and Level II 
in the left ear, commensurate with a 0 percent disability 
rating.  However, under Table VIA, applying the criteria for 
exceptional patterns of hearing impairment under 38 C.F.R. 
§ 4.86(b) and elevating it to the next higher Roman numeral, 
these results warrant findings of hearing acuity of Level VI 
in the right ear and Level VI in the left ear, commensurate 
with a 30 percent disability rating under Table VII of 
38 C.F.R. § 4.85.  After reviewing the record, the results of 
the veteran's October 2004 hearing test does not meet the 
criteria for a disability rating in excess of 30 percent.  

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher rating for bilateral 
hearing loss might be warranted for any period of time during 
the pendency of this appeal.  Fenderson, 12 Vet. App. 119.  
But there is no evidence that the veteran's hearing loss has 
been persistently more severe than the extent of disability 
contemplated under the assigned 30 percent rating at any time 
during the period of this initial evaluation.  As previously 
indicated, a TDIU claim is remanded for additionally 
development and, accordingly, a discussion of the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005) will not 
be undertaken at this time.  

As the preponderance of the evidence is against the veteran's 
claim, the "benefit-of-the-doubt" rule is not applicable, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b).


ORDER

An initial rating in excess of 30 percent for bilateral 
hearing loss is denied.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date, if TDIU is granted on appeal.  
Further, it is unclear whether the RO did request relevant 
employment information from the veteran.  See 38 C.F.R. 
§ 3.159(b)(1). 

The duty to assist includes obtaining additional VA treatment 
records and employment history and records.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  In August 2004, a 
statement was submitted from a medical provider at the San 
Francisco VA medical center (VAMC) in support of the 
veteran's claims.  It appears that the veteran received 
hearing aids from the VAMC.  On remand, the VA should attempt 
to obtain any recent VA treatment records.  In his May 2004 
VA Form 21-8940, the veteran stated that he worked as a 
customer service representative at Delta Airlines from June 
1964 to December 1993 and that his supervisor brought to his 
attention the issue of his hearing impairment in 1969.  Also, 
it appears that the veteran worked on a part-time basis for 
Hertz Rent-A-Car from 1999 to 2000.  On remand, the VA should 
obtain statements from the veteran's former employers as to 
the reasons for his leaving their employment.

On his VA Form 9, the veteran claimed that an extraschedular 
rating is warranted for his hearing loss.  The governing norm 
in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular scheduler 
standards.  38 C.F.R. § 3.321(b)(1).  The fact that an issue 
is inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.  On remand, VA should give the veteran notice 
of what is needed to warrant an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) for his hearing loss and whether this 
issue should be referred for consideration of an 
extraschedular rating.  The Board notes that the issue of 
entitlement to TDIU must await the outcome of the issue of 
whether entitlement to extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) is appropriate.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file and 
ensure for the remaining issues on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2005), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that: (1) 
includes an explanation as to the 
information or evidence needed to 
establish entitlement to an extraschedular 
evaluation and an effective date, if an 
extraschedular and/or TDIU is granted, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), and 
(2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that there 
has been compliance with the VA's duties 
to notify and assist a claimant.

2.  The VA should ask the veteran to 
identify all health care providers that 
have treated him for any audiological 
disorders from May 2003 to the present.  
VA should attempt to obtain records from 
each health care provider he identifies 
that might have available records, if not 
already in the claims file.  In 
particular, any treatment records from the 
San Francisco VA Medical Center should be 
obtained.  If records are unavailable, 
please have the health care provider so 
indicate.

3.  The VA should attempt to obtain 
records from the veteran's former 
employers as to the reasons for his 
leaving their employment, in particular, 
information from Delta Airlines and Hertz 
Rent-A-Car.  

4.  After completion of the above, the VA 
should again review the veteran's claim 
for TDIU, to include referral for 
consideration of extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) due to 
hearing loss.  If the decision remains in 
any way adverse to the veteran, he should 
be furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond before the 
case is returned to the Board for further 
review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


